Opinion issued May 20, 2005














In The
Court of Appeals
For The
First District of Texas
 

 
 
NO. 01-03-00925-CV
____________

HOUSTON MUNICIPAL EMPLOYEES PENSION SYSTEM,
Appellant

V.

CRAIG E. FERRELL JR., AL PENA, B.L. CHEBRET, BRAD PIEL,
BUBBA CALDWELL, C. NEWMAN, COLE LESTER,
G.L. BLANKENSHIP, GARY GRYDER, GEORGE SHAW,
HAROLD BARTHE, J.J. BERRY, J.M. DEMARTIN, JEFF LARSON,
JOE PYLAND, JOHN MILLER, JOHN WALSH, JOHN YENCHA,
M. DONATO, M.R. CLARK, MATT CALLEY, PATRICIA MURRAY,
R.D. MOSLEY, R.L. MARTIN, ROBERT SONDOVAL,
RODNEY JOHNSON, SHAWN PALIN, T.J. CARR, TOM HAYES,
AND WARREN GIVENS, Appellees
 

 
 
On Appeal from County Civil Court at Law No. 1
Harris County, Texas
Trial Court Cause No. 789,357
 

 
 
O P I N I O NIn this interlocutory appeal,
 appellant, Houston Municipal Employees Pension
System (“HMEPS”), challenges the trial court’s denial of its motion to dismiss, for
want of jurisdiction, the action for declaratory judgment
 and injunctive relief asserted
against it by appellees, Craig E. Ferrell Jr., Al Pena, B.L. Chebret, Brad Piel, Bubba
Caldwell, C. Newman, Cole Lester, G.L. Blankenship, Gary Gryder, George Shaw,
Harold Barthe, J.J. Berry, J.M. Demartin, Jeff Larson, Joe Pyland, John Miller, John
Walsh, John Yencha, M. Donato, M.R. Clark, Matt Calley, Patricia Murray, R.D.
Mosley, R.L. Martin, Robert Sondoval, Rodney Johnson, Shawn Palin, T.J. Carr, Tom
Hayes, and Warren Givens (collectively, “the plaintiffs”).
          In four issues, HMEPS argues that the trial court erred in denying its motion
because: (1) HMEPS is a governmental unit and is entitled to immunity from suit, (2)
HMEPS has exclusive jurisdiction over pension benefit eligibility determinations and
there is no statutory right to judicial review of such decisions, (3) any claims asserted
by the plaintiffs regarding HMEPS’s denial of pension service credits are not ripe,
and (4) the plaintiffs failed to plead an amount in controversy within the trial court’s
jurisdictional limits.
          We affirm.
Factual and Procedural Background
          Craig Ferrell Jr. was a Houston Police Officer from 1977 until 1990 and during
that time participated in the Houston Police Officers Pension System.
  In 1990, after
obtaining his law degree, Ferrell was hired by the Houston Police Department’s Legal
Services Division and began accruing credit in “Group B” of HMEPS, which is a
separate pension system covering the municipal employees of the City of Houston.

          In 1998, HMEPS’s Board of Trustees issued a written “Acknowledgment of
Statutory Application” that, in pertinent part, reads as follows:
A person is not eligible for HMEPS membership for the time period
during which the person was in a position covered by another pension
system to which the City of Houston contributes (“City pension
system”).
          . . . .
 
A person cannot receive any credited service in HMEPS for the time
during which the person was not a member of HMEPS.

          Later that same year, Ferrell requested that HMEPS give him service credit for
his 13 years of employment as a police officer.  In January 1999, David Long,
HMEPS’s Executive Director, sent a letter to Ferrell denying his request for
additional credit and informing him that “a person may receive credited service in
HMEPS only for time during which the person is a member of HMEPS.”
          In March 2003, Ferrell filed an original petition against HMEPS, asserting
claims for breach of fiduciary duty, unilateral mistake, estoppel, fraud, breach of
contract, negligent misrepresentation, “detrimental reliance,” “unconstitutional
impairment of contract,” “interference with attainment of benefits,” and
“unconscionability.”  Ferrell also sought a declaratory judgment to establish “his
entitlement to Pension Benefits in the HMEPS retirement system for all of his years
of service while working for the City of Houston . . . starting 5/23/1977 until the
present” in “HMEPS retirement PLAN A.”  HMEPS moved to dismiss Ferrell’s suit
for lack of subject matter jurisdiction on the basis of governmental immunity.  Ferrell
then filed a first amended petition, maintaining his action for declaratory judgment
and injunctive relief, but dropping all of the other claims.  In his second amended
petition, Ferrell expressly eliminated his request for money damages, but sought an
additional declaration that he was entitled to service credit in HMEPS for the time
that he had been enrolled as a cadet in the Houston Police Academy.
          Subsequently, in a first supplemental petition, 29 additional plaintiffs joined
the action for declaratory judgment and injunctive relief, also seeking a declaration
that they were entitled to service credit in HMEPS for the time period from May to
September 1977, during which they had been enrolled as cadets at the Houston Police
Academy.  The plaintiffs asserted that, during this four-month period, they had been
employed as municipal employees of the City of Houston and were entitled to
corresponding service credit in HMEPS. 
          In a supplemental motion to dismiss, HMEPS, again asserting that it was
immune from suit, also asserted that the plaintiffs’ action regarding service credit for
their time enrolled in the Houston Police Academy was not ripe because HMEPS had
not made any determination as to whether the plaintiffs were entitled to such credit. 
HMEPS also argued that the trial court lacked jurisdiction over Ferrell’s claims for
service credit for the years of his employment as a police officer because a
declaratory judgment in Ferrell’s favor would entitle him to additional pension
benefits that would exceed the maximum jurisdictional limits of the trial court.
          The trial court denied HMEPS’s motion to dismiss, but, in its order, noted that
it had done so solely on the basis of HMEPS’s argument that it was entitled to
immunity from suit.  The trial court’s order expressly recites that, “[a]ll other issues
raised by [HMEPS] are reserved for further consideration and are expressly not ruled
upon at this time.”  HMEPS objected to the trial court’s refusal to rule on all of the
grounds presented in its motion and supplemental motion to dismiss, and HMEPS has
included this refusal in its notice of appeal.

Standard of Review
          An appeal may be taken from an interlocutory order that grants or denies a plea
to the jurisdiction filed by “a governmental unit.”  Tex. Civ. Prac. & Rem. Code
Ann. § 51.014(a)(8) (Vernon Supp. 2004-2005); Tex. Civ. Prac. & Rem. Code Ann.
 § 101.001(3)(D) (Vernon Supp. 2004-2005).  We review a trial court’s disposition
of a plea to the jurisdiction under a de novo standard of review.  Hoff. v. Nueces
County, 153 S.W.3d 45, 48 (Tex. 2004); Reese v. City of Hunter’s Creek Village, 95
S.W.3d 389, 391 (Tex. App.—Houston [1st Dist.] 2002, pet. denied).  When
reviewing a trial court’s ruling on a plea to the jurisdiction, we consider the facts
alleged by the plaintiffs and, to the extent relevant to the jurisdictional issues, any
evidence submitted by the parties.  Texas Natural Res. Conservation Comm’n v.
White, 46 S.W.3d 864, 868 (Tex. 2001).
 
Governmental Immunity 
          In its first issue, HMEPS argues that the trial court erred in denying its motion
to dismiss, for lack of jurisdiction, the plaintiffs’ action for declaratory judgment
because HMEPS is a governmental unit entitled to immunity from suit.  HMEPS
asserts that the plaintiffs’ action is really a claim for money damages and that the
plaintiffs seek to control HMEPS’s lawful  actions.  HMEPS also generally contends
that the plaintiffs have not properly asserted an injunction action and that it is
improper to seek an injunction against a governmental entity rather than some
individual in authority at the entity.   
          In support of its argument that the plaintiffs’ action is barred by governmental
immunity, HMEPS relies on this Court’s previous holding that HMEPS, as a state-created governmental unit, is “generally entitled to governmental immunity.”  Thayer
v. Houston Mun. Employees Pension Sys., 95 S.W.3d 573, 577 (Tex. App.—Houston
[1st Dist.] 2002, no pet.).  HMEPS notes that we also held that the trial court did not
err in dismissing Thayer’s tort claims because there is no waiver of immunity in the
legislation creating HMEPS.  Id.  It asserts that the plaintiffs are making an “effort to
escape” immunity through an action for declaratory judgment and injunctive relief
and that they “have no rights to declare.”     
          Under the doctrine of governmental immunity, a unit of government may not
be sued without the express consent of the Legislature.  Thayer, 95 S.W.3d at 576;
Scott v. Prairie View A & M Univ., 7 S.W.3d 717, 719 (Tex. App.—Houston [1st
Dist.] 1999, pet. denied).  We defer to the Legislature to waive immunity from suit
because the Legislature is better suited than the courts “to weigh the conflicting
public policies associated with waiving immunity and exposing the government to
increased liability, the burden of which the general public must ultimately bear.” 
Texas Natural Res. Conservation Comm’n v. IT-Davy, 74 S.W.3d 849, 854 (Tex.
2002).  Such immunity generally serves to protect the State and governmental units
from lawsuits for money damages.  General Servs. Comm’n v. Little-Tex Insulation
Co., Inc., 39 S.W.3d 591, 594 (Tex. 2001).  It also protects the State and
governmental units from lawsuits that seek to control their lawful actions by a final
judgment made by a court of law.  Texas Mun. Power Agency v. Pub. Util. Comm’n,
100 S.W.3d 510, 515 (Tex. App.—Austin 2003, pet. denied).  
          In the absence of a waiver of governmental immunity, a court has no subject
matter jurisdiction to entertain a suit against a governmental unit.  Texas Dep’t of
Transp. v. Jones, 8 S.W.3d 636, 638 (Tex. 1999).  When a trial court learns that it
lacks jurisdiction to hear a cause, the court must dismiss the cause and refrain from
rendering a judgment on the merits.  Freedman v. Univ. of Houston, 110 S.W.3d 504,
507 (Tex. App.—Houston [1st Dist.] 2003, no pet.).
          Here, the plaintiffs seek declaratory relief under the Uniform Declaratory
Judgments Act (“DJA”), which is a “remedial” statute designed “to settle and to
afford relief from uncertainty and insecurity with respect to rights, status, and other
legal relations,” and “it is to be liberally construed and administered.”  Tex. Civ.
Prac. & Rem. Code Ann. § 37.002(b) (Vernon 1997).  It allows courts to declare
relief whether or not further relief is or could be claimed.  Id. at § 37.003(a).  Such
a declaration may be either affirmative or negative in form and effect and has the
“force and effect of a final judgment or decree.”  Id. at § 37.003(b).  The DJA
provides: 
A person interested under a deed, will, written contract, or other writings
constituting a contract or whose rights, status, or other legal relations
are affected by a statute, municipal ordinance, contract, or franchise may
have determined any question of construction or validity arising under
the instrument, statute, ordinance, contract, or franchise and obtain a
declaration of rights, status, or other legal relations thereunder. 
Id. at § 37.004(a) (emphasis added). 
          The Texas Supreme Court has noted that certain declaratory judgment actions
do not implicate the doctrine of governmental immunity.  See, e.g., Texas Educ.
Agency v. Leeper,  893 S.W.2d 432, 446 (Tex. 1994) (declaratory judgment action to
determine proper construction of compulsory school-attendance law); Texas Highway
Comm’n v. Texas Ass’n of Steel Importers, Inc., 372 S.W.2d 525, 530 (Tex. 1963)
(declaratory judgment suit against Highway Commission to determine parties’ rights);
Cobb v. Harrington, 190 S.W.2d 709, 712 (Tex. 1945) (declaratory judgment suit
against State Comptroller to determine parties’ rights under tax statute).  The
governmental immunity doctrine is not implicated in such actions because they do not
attempt to subject the State to liability.  IT-Davy, 74 S.W.3d at 855. Accordingly,
Texas courts “distinguish suits to determine a party’s rights against the State from
suits seeking damages,” and “[a] party can maintain a suit to determine its rights
without legislative permission.”  Fed. Sign v. Texas S. Univ., 951 S.W.2d 401, 404
(Tex. 1997). 
          Moreover, the DJA expressly provides that persons may challenge statutes and
that “governmental entities must be joined or notified” in such circumstances. 
Leeper, 893 S.W.2d at 446.  All persons who have or claim any interest that would
be affected by a declaration must be made parties; those not made a party are not
prejudiced by any declaration.  Tex. Civ. Prac. & Rem. Code Ann. § 37.006(a)
(Vernon 1997).  Thus, a governmental entity joined as party may be bound by a
court’s declaration on its statutes.  Leeper, 893 S.W.2d at 446.  By authorizing
declaratory judgment actions “to construe the legislative enactments of governmental
entities and authorizing awards of attorneys fees, the DJA necessarily waives
governmental immunity for such awards.”  Leeper, 893 S.W.2d at 446. 
          A review of the live pleadings in the instant case reveals that the plaintiffs,
contrary to HMEPS’s contention, do have rights to declare and have properly asserted
their declaratory judgment action.  Ferrell, in his second amended petition, seeks
declaratory relief to establish “his entitlement to Pension Benefits in the HMEPS
retirement system for all of his years of service while working for the City of Houston
. . . starting 5/23/1977 until the present” in “HMEPS retirement PLAN A.”  He
expressly asserts that this is “not a suit for money damages.”  Ferrell contends that he
is “entitled to all benefits described in Article 6243h of the Texas Revised Civil
Statues Annotated” and that he is “seeking to force government officials to follow the
law or quit acting outside the scope of their authority.”  See Tex. Rev. Civ. Stats.
Ann. art. 6243h, §§ 1–28 (Vernon Supp. 2004-2005).  In support of his contentions,
Ferrell also specifically states that a review of the municipal pension statute in effect
at the time of his transfer between plans “reveals support for his position” that he is
entitled to benefits “starting 5/23/1977 until the present.”  He requests a review of the
statutory definitions of “employee,” “previous service,” and “credited service,”
which, he asserts, “indicate that he should receive credit in the Municipal Plan for all
his credited service time.”  Ferrell further asserts that HMEPS has “misplaced” its
“reliance” on other statutory provisions which list certain people ineligible to become
members of HMEPS.  Ferrell also requests a review of the pertinent legislative history
of the pension statute, which, he asserts, supports his position.    
          In their first supplemental petition, the plaintiffs seek declaratory relief to
establish their “entitlement to Pension Benefits in the HMEPS retirement system for
all of their years of service while working for the City of Houston,” including “the
period they were employed as police cadets which the City of Houston classified
them as civilian employees.”  They also expressly assert that this is “not a suit for
money damages.”  The plaintiffs contend that they are “entitled to all benefits
described in Article 6243h” and that they are “seeking to force government officials
to follow the law or quit acting outside the scope of their authority.”  They also rely
on other statutory provisions in support of their contentions.  
          Because the plaintiffs have brought a declaratory judgment action to determine
the proper construction of the applicable statutes and to obtain a declaration of their
rights, status and legal relations under the statutes to establish their entitlement to
pension benefits in HMEPS, we hold that their action does not implicate the doctrine
of governmental immunity.  IT-Davy, 74 S.W.3d at 855.  Moreover, because their suit
is one brought to construe the applicable legislative pronouncements, we hold that the
DJA waives governmental immunity for an award of their costs and reasonable and
necessary attorneys fees as are equitable and just.  Leeper, 893 S.W.2d at 446.  
          We cannot construe, as HMEPS does, the plaintiffs’ live pleadings as an “effort
to escape” immunity through an action for declaratory judgment and injunctive relief. 
Private parties may not circumvent a governmental unit’s immunity from suit merely
by characterizing a suit for damages as a declaratory judgment action.  Thayer, 95
S.W.3d at 578.  However, because Ferrell actually dropped all of his claims for
money damages, and because the plaintiffs have expressly stated that this “is not a
suit for money damages,” we cannot conclude that the plaintiffs have merely “re-characterized” a claim for money damages as a declaratory judgment action.  Thus,
HMEPS’s reliance on our holding in Thayer to support the contrary proposition is
misplaced.  
          Moreover, we cannot agree with HMEPS’s contention that the plaintiffs are
merely seeking to control HMEPS’s “lawfully authorized acts.”  A suit that seeks to
control a governmental official’s “exercise of discretion” within the official’s “legal
authority” is a suit to “control” governmental action.  McLane Co., Inc. v. Strayhorn,
148 S.W.3d 644, 649 (Tex. App.—Austin 2004, pet. denied).  Discretionary acts
require the exercise of “personal deliberation, decision and judgment.”  Id. (quoting
City of Lancaster v. Chambers, 883 S.W.2d 650, 654 (Tex. 1994)).  HMEPS asserts
that the plaintiffs, “unhappy with [HMEPS’s] decision[s],” have asked the trial court
to “reverse” those decisions.  It is true that Ferrell asked HMEPS to transfer him from
one pension group to another and that David Long, HMEPS’s Executive Director, has
denied his request for additional credit.  It is also true that the plaintiffs disagree with
HMEPS’s written “Acknowledgment of Statutory Application.”  However, the
plaintiffs base their disagreement on HMEPS’s alleged misinterpretation of the
governing statutory provisions, not HMEPS’s exercise of lawful discretion.  This
difference of interpretation reveals the existence of a justiciable controversy between
the plaintiffs and HMEPS, not that the plaintiffs seek to control the “lawfully
authorized  acts” of HMEPS. 
          Accordingly, we hold that the trial court did not err in denying HMEPS’s
motion to dismiss, for lack of jurisdiction, the plaintiffs’ action for declaratory
judgment on the grounds that HMEPS is a governmental unit generally entitled to
immunity from suit.
   
          We overrule HMEPS’s first issue.   
Exclusive Jurisdiction
          Alternatively, in its second issue, HMEPS argues that the trial court erred in
denying its motion to dismiss, for lack of jurisdiction, the plaintiffs’ declaratory
judgment action because HMEPS has “exclusive jurisdiction” over pension benefit
eligibility determinations and there is no statutory right to “judicial review” of such
decisions.
 
          We note that HMEPS’s board administers, manages, and operates the state-created pension system
 and is, thus, “in the nature of a public administrative body.” 
Williams v. Houston Firemen’s Relief & Ret. Fund, 121 S.W.3d 415, 426 (Tex.
App.—Houston [1st Dist.] 2003, no pet.) (“Williams III”).  Our analysis as to whether
such an entity has exclusive jurisdiction over certain administrative determinations
must begin with a recognition of the presumption that Texas courts are authorized to
resolve disputes.  In re Entergy Corp., 142 S.W.3d 316, 322 (Tex. 2004).  A statutory
county court has jurisdiction over all causes and proceedings prescribed by law for
county courts, including, within amount-in-controversy limitations, concurrent
jurisdiction with district courts in civil cases.  Tex. Gov’t Code Ann. §§ 25.0003(a),
26.042(d) (Vernon 2004).  A district court’s jurisdiction “consists of exclusive,
appellate, and original jurisdiction of all actions, proceedings, and remedies, except
in cases where exclusive, appellate, or original jurisdiction may be conferred . . . on
some other court, tribunal, or administrative body.”  Tex. Const. art. V, § 8.  Thus,
these courts of general jurisdiction will generally have subject matter jurisdiction over
a dispute absent a showing to the contrary.  In re Entergy Corp., 142 S.W.3d at 322;
Dubai Petroleum Co. v. Kazi, 12 S.W.3d 71, 75 (Tex. 2000).  A similar presumption
“does not exist for administrative agencies, which may exercise only those powers the
law confers upon them in clear and express statutory language and those reasonably
necessary to fulfill a function or perform a duty that the Legislature has expressly
placed with the agency.”  In re Entergy Corp., 142 S.W.3d at 322.  Courts will not
imply additional authority to agencies, nor may agencies create for themselves any
excess powers.  Subaru of Am., Inc. v. David McDavid Nissan, Inc., 84 S.W.3d 212,
220 (Tex. 2002).  
          Accordingly, we must determine whether the “Constitution or other law” has
conveyed exclusive jurisdiction on HMEPS. Tex. Const. art. V, § 8; see In re
Entergy Corp., 142 S.W.3d at 322.  Whether such an entity has exclusive jurisdiction
depends on statutory interpretation.  Id.  In construing a statute, our objective is to
determine and give effect to the Legislature’s intent, and, in doing so, we look to the
plain and common meaning of the statute’s words.  Id.  When a statute’s meaning is
unambiguous, we interpret that statute according to its plain language.  Id.
          Under the exclusive jurisdiction doctrine, “the Legislature grants an
administrative agency the sole authority to make an initial determination in a
dispute.”  Subaru of Am., Inc., 84 S.W.3d at 221.  The Texas Supreme Court has
explained that:
[a]n agency has exclusive jurisdiction when “a pervasive regulatory
scheme indicates that [the Legislature] intended for the regulatory
process to be the exclusive means of remedying the problem to which
the regulation is addressed.” 

Id.  (quoting Andrew G. Humphrey, Comment, Antitrust Jurisdiction & Remedies in
an Electric Utility Price Squeeze, 52 U. Chi. L. Rev. 1090, 1107 n.73 (1985)).  If an
agency has exclusive jurisdiction, typically, “a party must exhaust all administrative
remedies before seeking review of the agency’s action.”  Id.  When exhaustion is
required, courts have only limited review of the administrative action.  Id.  As we
stated in Williams III, when “a cause of action and remedy for its enforcement are
derived from statute, the statutory provisions for review are mandatory and
exclusive.” 121 S.W.3d at 427.
          Here, section 2 of article 6243h, entitled “Pension board” and which discusses
the administration, management, and operation of HMEPS, provides, in pertinent
part, as follows:
(x)The pension board shall manage the pension fund under this Act
. . . and may:
 
(1)adopt, for the administration of the pension fund, written
rules and guidelines;
 
(2)interpret and construe this Act and any summary plan,
descriptions, or benefits procedures . . . ;
 
(3)correct any defect, supply any omission, and reconcile any
inconsistency that appears in this Act in a manner and to
the extent that the pension board considers expedient to
administer this Act for the greatest benefit of all members;
 
(4)determine all questions, whether legal or factual, relating
to eligibility for membership, service, or benefits or
relating to the administration of the pension fund to
promote the uniform administration of the pension fund for
the benefit of all members and retirees; and
 
(5)establish and maintain records necessary or appropriate for
the proper administration of the pension fund.
 
(y)The determination of any fact by the pension board and the
pension board’s interpretation of this Act are final and binding
on any interested party, including members, deferred participants,
retirees, eligible survivors, beneficiaries, and the city.

Tex. Rev. Civ. Stats. Ann. art. 6243h, §§ 2(x), (y) (emphasis added).
          In support of its argument that the plaintiffs’ declaratory judgment action is
barred under the exclusive jurisdiction doctrine, HMEPS asserts that (1) the plain
language of section 2(y) “demonstrates that [HMEPS’s] decisions are final and are
not subject to judicial review”; (2) “[w]here a statute is silent on the issue of judicial
review, [an] agency’s decision is final, and [a] court has no subject matter jurisdiction
to review it,” citing Pruitt v. City of Houston, 548 S.W.2d 90, 93 (Tex. Civ.
App.—Houston [1st Dist.] 1977, no writ); and (3) this Court’s opinion in Williams
III “makes clear that [HMEPS] has exclusive jurisdiction over benefit eligibility
determinations like those at issue here and that there is no statutory right to judicial
review of those decisions.” 
          First, the plain language of section 2(y) of article 6243h does not reveal a
legislative intent to grant HMEPS the absolute authority to act as the sole and final
arbiter of its disputes with HMEPS’s members, not subject to any type of judicial
oversight.  It is true that article 6243h does not expressly provide for judicial review
of HMEPS’s determinations of its members’ benefits or eligibility and section 2(y)
does state that the pension board’s factual determinations and  interpretations of the
statute “are final and binding” on any interested party.  Tex. Rev. Civ. Stat. Ann.
art. 6243h, § 2(y).  However, such an administrative finality seems necessary for the
efficient management and operation of HMEPS, and administrative finality is not the
same as exclusivity.  Under sections 2(x) and 2(y), it is readily apparent that the
Legislature granted broad statutory powers to HMEPS’s board to administer, to
manage, and to operate the pension plan.  As noted above, section 2, entitled “Pension
board,”  concerns the board’s administration, management and operation of HMEPS,
but it does not at all address the rights of aggrieved interested parties in the context
of the exclusive jurisdiction doctrine, i.e., whether HMEPS has “the sole authority to
make an initial determination in a dispute.”  Subaru of Am., Inc., 84 S.W.3d at 221. 
Article 6243h does not create a “pervasive regulatory scheme” designed as “an
exclusive means of remedying” the “problem” to which a “regulation is addressed.” 
Rather, it provides a pension system that “shall operate for the benefit of the
employees of a city.”  Tex. Rev. Civ. Stats. Ann. art. 6243h, § 2(b).  Unlike other
statutes previously held to confer exclusive jurisdiction upon an agency, the plain
language of the statute at issue here does not evidence an intent by the Legislature to
grant HMEPS exclusive jurisdiction in contested matters.  See In re Entergy Corp.,
142 S.W.3d at 323 (holding agency’s jurisdiction exclusive where statute
acknowledged its purpose was to “establish a comprehensive and adequate regulatory
scheme” and granted agency “exclusive original jurisdiction” over certain functions);
Subaru of Am., Inc., 84 S.W.3d at 223 (holding agency’s jurisdiction exclusive where
statute expressly granted agency “exclusive original jurisdiction”). 
          Moreover, as noted above, the Texas Supreme Court has stated that,
“typically,” if an agency has exclusive jurisdiction, “a party must exhaust all
administrative remedies before seeking judicial review of the agency’s action.”
Subaru of Am., Inc., 84 S.W.3d at 221. The doctrine of exclusive jurisdiction
contemplates an aggrieved party’s “appeal” to a court from administrative decisions
or orders; it presupposes judicial review, albeit at the appropriate time.  Although the
plaintiffs disagree with HMEPS’s alleged misinterpretation of the governing statutory
provisions, the plaintiffs are not appealing from an administrative agency’s “initial
determination in a dispute” as contemplated under the exclusive jurisdiction doctrine. 
See id.
           Second, HMEPS’s reliance on Pruitt is misplaced.  Pruitt, a Houston firefighter
who was passed over for promotion by the fire chief, attempted to have a district
court review the decision of the Firemen’s and Policemen’s Civil Service
Commission upholding the bypass.  Pruitt, 548 S.W.2d at 91.  This Court noted that
the pertinent statute provided authority for “appeal” to a district court from certain
orders of the Commission, “but not from the sustaining of a promotional bypass.”  Id.
at 93.  We noted that because the statute did not provide “for an appeal from such an
order,” the Commission’s administrative action was “final and the courts have no
jurisdiction to hear an appeal unless the administrative action complained of violates
a constitutional provision.”  Id.  Here, again, we are dealing solely with a declaratory
judgment action, not an “appeal” to a court challenging an administrative order. 
Significantly, in Pruitt, we actually went on to hold that the trial court “had
jurisdiction to determine whether the Civil Service Commission failed to comply with
[a] provision” of the statute, and we remanded the cause for entry of a mandamus
order directing the Commission to afford Pruitt the opportunity to participate in the
Commission’s review of the validity of the fire chief’s reasons for denying him the
promotion.  Id. at 96. 
          Finally, Williams III is substantively different from the instant case and its
holding is not controlling.  Williams, a Houston firefighter, challenged the Houston
Firemen’s Relief and Retirement Fund’s (“the Fund”)
 denial of his request to
purchase prior service credit for his six years and five months’ service with two other
cities’ fire departments.  Williams III, 121 S.W.3d at 422-23.  He asserted numerous
constitutional and common law “claims” against the Fund and sought “compensatory
and punitive damages, declaratory relief, pre- and post-judgment interest, attorney’s
fees and costs.”  Id. at 424.  Treating his entire suit as an appeal from the Fund’s
benefit decision, this court addressed all of Williams’s “claims,” including his request
for declaratory relief regarding the Fund’s construction of the pertinent retirement
statute, together
 in the context of the statutory scheme for the determination of
benefits, and we held that the Fund “had exclusive jurisdiction over Williams’s
claims.”  Id. at 427-29.  This decision was based on the specific language of two
pertinent statutory provisions that expressly addressed “rights of appeal” and judicial
review of the Fund’s benefit decision.  Id. at 427-28.  We noted that “[b]oth
Williams’s cause of action and remedy for its enforcement [were] derived from
statute, [and that] the statutory provisions for review [were] mandatory and
exclusive.”  Id. at 427.  
           Williams requested a review, based on his interpretation of a “former”
retirement statute, of the Fund’s method of calculating his future retirement benefits,
and he sought an award of the credit, under his interpretation of the superseded
statute.  Id. at 426-29.  We pointed out that Williams was not eligible for retirement
and that he could not use the courts to require the Fund to calculate his future
unvested pension benefits under already superseded law.  Id.  The retirement statute
at issue expressly limited judicial review of the board’s decision accepting or
rejecting a claim for benefits to members “eligible for retirement.” See id. at 427-29. 
Accordingly, we agreed with the Fund that the statute, “on its face [did] not allow
judicial review of the Fund’s credit determination until Williams [met its]
requirements.”  Id.  at 429 (emphasis added).  
           Williams III should not be read as holding that all declaratory judgment actions
against administrative entities to determine the proper construction of pertinent
statutes or to obtain a declaration of rights, status and legal relations under pertinent
statutes are precluded under the exclusive jurisdiction doctrine. Here, the plaintiffs
seek an interpretation of a current statute and a determination of their rights under
that statute in accordance with the courts’ inherent power to construe statutes.  We
are dealing solely with a declaratory judgment action, not multiple claims that are, in
effect, an improper appeal of an administrative decision.  The DJA action before us
is, in fact, an action for a declaration of the plaintiffs’ rights, status and legal
relationship with HMEPS, not a request for judicial review of an administrative
benefits determination that is unappealable under the express language of the statute. 
          As noted above, here, the plaintiffs’ disagreement with HMEPS merely reveals
the existence of a justiciable controversy between the plaintiffs and HMEPS.  The
plaintiffs seek declaratory relief under the DJA, which is a “remedial” statute
designed “to settle and to afford relief from uncertainty and insecurity with respect
to rights, status, and other legal relations.”  Tex. Civ. Prac. & Rem. Code Ann. §
37.002(b).  The DJA itself provides that persons may challenge “statutes” and
“governmental entities must be joined or notified” in such circumstances.  Leeper,
893 S.W.2d at 446.  We hold that the doctrine of exclusive jurisdiction does not apply
in the context of this action for declaratory judgment.
          Accordingly, we further hold that the trial court did not err in denying
HMEPS’s motion to dismiss, for lack of jurisdiction, the plaintiffs’ action for
declaratory judgment on the grounds that HMEPS has “exclusive jurisdiction” over
pension benefit eligibility determinations and there is no statutory right to “judicial
review” of such decisions.  
          We overrule HMEPS’s second issue.  
Amount in Controversy and Ripeness
          In its third issue, HMEPS argues that the trial court erred in “denying” its
motion to dismiss the plaintiffs’ declaratory judgment action concerning service
credit for their time in the police academy because no determination as to the
plaintiffs’ eligibility for such credit has been made by HMEPS.  In its fourth issue,
HMEPS argues that the trial court erred in “denying” its motion to dismiss the
plaintiffs’ declaratory judgment action because they did not allege an amount of
damages in controversy.
          HMEPS did raise these issues as grounds for dismissal in the trial court, but 
the trial court, in the written order which is before us on appeal, expressly denied
HMEPS’s motion to dismiss solely on the basis of immunity.  The trial court further
noted that “[a]ll other issues raised by [HMEPS] are reserved for further consideration
and are expressly not ruled upon at this time.”  HMEPS included the trial court’s
refusal to rule upon these additional grounds as issues in its notice of appeal.  Tex.
R. App. P. 33.1(a)(2)(B).  However, the grounds permitting a party to seek an
interlocutory appeal from a trial court ruling are specific and narrow.  In the present
case, HMEPS’s appeal is limited to the specific “interlocutory order” of the county
court at law denying its “plea to the jurisdiction by a governmental unit.”  Tex. Civ.
Prac. & Rem. Code Ann. § 51.014(8).
          Because the trial court, in its interlocutory order, expressly denied HMEPS’s
motion to dismiss solely on the basis of immunity and did not rule on the grounds
asserted in HMEPS’s third and fourth issues, we hold that no interlocutory appeal
based on these additional grounds is authorized.  Accordingly, we further hold that
we are without jurisdiction to consider the merits of HMEPS’s third and fourth issues.
Conclusion
          We affirm the order of the trial court.
 

                                                                        Terry Jennings
                                                                        Justice

Panel consists of Justices Taft, Jennings, and Hanks.

Justice Taft, concurring.